     Case 1:19-cr-00143-DAD-BAM Document 182 Filed 11/04/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
                                                   ******
10
11    UNITED STATES OF AMERICA,                             Case No.: 1:19-CR-00143-8-DAD-BAM

12                   Plaintiff,                             ORDER TO ATTEND FUNERAL
             v.                                             SERVICES FOR ARMANDO BARRERA,
13                                                          SR.
14
      MANUEL BARRERA,                                       TEMPORARY RELEASE FROM
15
                                                            FRESNO COUNTY JAIL ON 11/6/2020
16                   Defendant.

17
18           The court having heard the arguments of the Government and the Defendant concerning

19    the Defendant’s release for the funeral services of Armando Barrera, Sr., hereby orders:

20           1.      Manuel Barrera shall be released from the Fresno County Jail at 7:00 a.m. on

21    Friday, November 6, 2020, into the custody of Estella Barrera, Gracie Cano-Medrano, and

22    Jacklynn Franco.

23           2.      Manuel Barrera shall be returned to the Fresno County Jail no later than 6:00

24    p.m. on Friday, November 6, 2020, by the third party custodians, Estella Barrera, Gracie Cano-

25    Medrano, and Jacklynn Franco.

26           3.      During the Defendant’s release he shall not have contact with any co-

27    defendant’s, or any gang members. He shall also not consume any alcohol or drugs, possess

28    any firearms or ammunition, or have access to any communication devices.



                                                          1
                             ORDER TO ATTEND FUNERAL SERVICES FOR ARMANDO BARRERA, SR.
                                        CASE NO.: 1:19-CR-00143-8-DAD-BAM
     Case 1:19-cr-00143-DAD-BAM Document 182 Filed 11/04/20 Page 2 of 2


 1           4.      Defendant shall remain in the custody or presence of third party custodians,
 2    Estella Barrera, Gracie Cano-Medrano, and Jacklynn Franco (at least one) at all times.
 3           5.      Third party custodians, Estella Barrera, Gracie Cano-Medrano, and Jacklynn
 4    Franco are reminded of their obligations to the Court, as explained at the hearing on November
 5    3, 2020, and the consequences for their failure to perform their obligations.
 6    IT IS SO ORDERED.
 7
         Dated:     November 4, 2020                             /s/ Barbara     A. McAuliffe    _
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                         2
                            ORDER TO ATTEND FUNERAL SERVICES FOR ARMANDO BARRERA, SR.
                                       CASE NO.: 1:19-CR-00143-8-DAD-BAM
